ON REHEARING.
Mr. Chief Justice Beard
delivered the opinion of the Court.
A petition for rehearing in this case has been presented, in which it is insisted the court, in the opinion handed down, has changed the meaning of section 1, c. 81, p. 117, Acts 1889, invoked in the cause, by placing as is done, in the excerpt from the act, a comma after the words “printed handbills,” when in the original there is no such mark of punctuation. It is conceded by counsel of the petitioner that, thus punctuated, the section “is subject to the interpretation that the advertisement may be made in either one of the two manners [modes?]; that is to say, by printed handbills, or written or printed notices, posted on the door of the courthouse.”
That it should be construed so as to give effect to *157every part of tie section, and at tlie same time avoid absurd conditions, is certainly true. In the effort to do this, the question raised in the petition for rehearing is: Has the court kept itself within sound canons of interpretation? While the disjunctive conjunction “or” is sometimes used in a sentence to connect synonyms, yet it is ordinarily employed in stating alternative subjects and ideas. Illustrations of these several uses are to be found in the standard works of grammarians and lexicographers. For instance, in- the phrase, “The Prime Minister,' or head of the British Cabinet,” it evidently introduces a synonym, while in the sentence, “He may study law, or medicine or divinity, or may go into trade,” it as clearly marks alternative conditions; and the section of the act under consideration equally illustrates the two distinct uses to which the particle may be applied. But, whether used in one form or the other, the best authorities recognize the comma preceding the particle as proper, if not essential, to bring out the the true meaning of the sentence.
Not only have grammarians and lexicographers defined the word “or” as ordinarily indicating an alternative, but the courts in many cases have adopted and applied this definition. Kuehner v. Freeport, 143 Ill., 92, 32 N. E., 372, 17 L. R. A., 774; Caster v. McClellan, 132 Iowa, 502, 109 N. W., 1020; Whiteside v. State, 4 Cold., 175; McBride v. McBride, 111 Tenn., 616, 69 S. W., 781.
*158It was by giving the particle “or” its ordinary, and, as we think, its obvious, meaning, and then punctuating the clause, as approved by the best authorities, that the interpretation was reached, the soundness of which is complained of in this petition. It was assumed that, in the preparation of the act, by inadvertence or clerical omission the section was left by the draftsman to read as it is found published.
It is insisted, however, reading the section thus construed, no provision is made for the length of time before the sale that printed handbills announcing the same should be distributed. This is true; but, when the reclaiming seller is permitted to give notice in this form, the statute implies reasonable notice, and if he shohld undertake to make a mockery of this provision, by resorting to a trick or device which would be the equivalent of no notice, the courts, when applied to, would see that he, rather than the unfortunate purchaser, was the victim of the wrongdoing.
As is said in the opinion, in such case reasonable notice would be essential, and, while no fixed limitations can be given for this notice, it may, possibly, be properly inferable that the notice implied in the distribution of handbills would be the same as where notice is given in the other mode provided in the section.
Upon re-examination of the question, we are satisfied with the conclusion heretofore announced, and it is therefore adhered to.
The petition for rehearing is dismissed.